Berkshire, President.
In the petition for the writ of error three errors are assigned, but no counsel appeared for the plaintiffs in error, and no reasons were offered for reversing the judgment of the court below and none is perceived by this court.
As to the first objection. The two counts in the indictment, I think, are sufficiently formal and technical and that tbe demurrer was properly overruled. There is nothing in the second error assigned, as to the finding of the jury. The verdict finds the prisoners guilty of the felony as charged in the indictment, which is in effect a finding of guilty on both counts (which charge the same offense in different form), and there was no error, therefore, in entering judgment on this verdict.
The third and last error complained of for refusing a new trial, &e., I think is equally untenable. The alleged ground for setting aside the verdict and granting a new trial is, that the verdict was contrary to the evidence and without sufficient evidence; and the reason assigned is that it was not shown by the State on the.trial that the notes which were the subject of the robbery were genuine or of any value.
*341The notes, it appears, however, were produced on the trial, submitted to and examined by the jury, without any objection or suggestion by the prisoners, that they were spurious or worthless. It moreover appeared that they were the identical notes which were paid to the person from whom they were taken by the prisoners, by the government of the United States in payment of his wages for services as a soldier in the Federal army, and I think, the genuineness and value of the notes might well be inferred from this fact, and that we are not to presume here, that the government paid its troops in spurious and therefore valueless notes or paper.
The judgment must be affirmed.
The other judges concurred with Berkshire, president.
Judgment affirmed.